DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 8-16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Each indep0endent claim contains the same essential subject matter, relating to the particular configuration of th a blade. Blades with teeth, main bodies, inner and outer portions with teeth are known, as shown in the cited prior art (See 892 of record). However, the inclusion of outer plates and the nature of the coupling of a plated arrangement to a cutter element type insert is not seen. Lee (of record, 6,526,959) shows the best previously known laminated type of structure, which is apparently required to be practiced in the present invention, and is wholly lacking in cutter elements which are inserted or mounted. Rawlings (US 6.089,480) is a good example of an cutter element insert type of arrangement, and lacks the necessary similarity to the Lee type base inner member to be meaningfully thought of as a combination with that reference, or similar. In light of the inability to render obvious or anticipated the claimed subject matter, and in light of the amendments clarifying and obviating the 112(a) and (b) rejections previously presented (and hereby withdrawn), the claims are found to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724